UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: November 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments AMCAP Fund® Investment portfolio November 30, 2010 unaudited Common stocks — 92.09% Shares Value INFORMATION TECHNOLOGY — 26.21% Microsoft Corp. $ Google Inc., Class A1 Oracle Corp. Accenture PLC, Class A Corning Inc. Yahoo! Inc.1 Apple Inc.1 Hewlett-Packard Co. MasterCard Inc., Class A QUALCOMM Inc. Cisco Systems, Inc.1 Rovi Corp.1 Automatic Data Processing, Inc. Intel Corp. Trimble Navigation Ltd.1 eBay Inc.1 Autodesk, Inc.1 Avago Technologies Ltd.1 Maxim Integrated Products, Inc. Texas Instruments Inc. MediaTek Inc. International Business Machines Corp. NVIDIA Corp.1 EMC Corp.1 Global Payments Inc. FLIR Systems, Inc.1 KLA-Tencor Corp. SAP AG Linear Technology Corp. Digital River, Inc.1 Applied Materials, Inc. Altera Corp. Intersil Corp., Class A Xilinx, Inc. CONSUMER DISCRETIONARY — 14.68% Johnson Controls, Inc. Best Buy Co., Inc. Kohl’s Corp.1 Staples, Inc. YUM! Brands, Inc. DIRECTV, Class A1 Target Corp. Tractor Supply Co. Lowe’s Companies, Inc. Time Warner Inc. Time Warner Cable Inc. Harley-Davidson, Inc. Bed Bath & Beyond Inc.1 DreamWorks Animation SKG, Inc., Class A1 Texas Roadhouse, Inc.1 Harman International Industries, Inc.1 News Corp., Class A McDonald’s Corp. Apollo Group, Inc., Class A1 Comcast Corp., Class A P.F. Chang’s China Bistro, Inc. O’Reilly Automotive, Inc.1 NIKE, Inc., Class B Carnival Corp., units Timberland Co., Class A1 Strayer Education, Inc. HEALTH CARE — 12.52% Biogen Idec Inc.1 St. Jude Medical, Inc.1 McKesson Corp. Hologic, Inc.1,2 Medtronic, Inc. Endo Pharmaceuticals Holdings Inc.1 Amgen Inc.1 Life Technologies Corp.1 Abbott Laboratories Becton, Dickinson and Co. Medco Health Solutions, Inc.1 Alere Inc.1 Beckman Coulter, Inc. Myriad Genetics, Inc.1 Emergency Medical Services Corp., Class A1 Allergan, Inc. Gilead Sciences, Inc.1 Illumina, Inc.1 Merck & Co., Inc. Roche Holding AG ResMed Inc.1 Boston Scientific Corp.1 INDUSTRIALS — 11.85% Precision Castparts Corp. Union Pacific Corp. General Dynamics Corp. CSX Corp. United Technologies Corp. United Parcel Service, Inc., Class B Robert Half International Inc. Southwest Airlines Co. Gardner Denver, Inc. SGS SA Serco Group PLC MITIE Group PLC2 Landstar System, Inc. MSC Industrial Direct Co., Inc., Class A Rockwell Collins, Inc. Mine Safety Appliances Co. Copart, Inc.1 FINANCIALS — 9.42% JPMorgan Chase & Co. Bank of New York Mellon Corp. State Street Corp. Wells Fargo & Co. Capital One Financial Corp. American Express Co. Arthur J. Gallagher & Co. Hudson City Bancorp, Inc. Zions Bancorporation Cullen/Frost Bankers, Inc. BB&T Corp. Portfolio Recovery Associates, Inc.1 PNC Financial Services Group, Inc. Northern Trust Corp. City National Corp. ENERGY — 7.42% Schlumberger Ltd. EOG Resources, Inc. FMC Technologies, Inc.1 Apache Corp. Baker Hughes Inc. Devon Energy Corp. Chevron Corp. ConocoPhillips Murphy Oil Corp. BG Group PLC Marathon Oil Corp. CONSUMER STAPLES — 5.00% CVS/Caremark Corp. PepsiCo, Inc. Philip Morris International Inc. Ralcorp Holdings, Inc.1 Avon Products, Inc. Walgreen Co. L’Oréal SA Whole Foods Market, Inc.1 Altria Group, Inc. Shoppers Drug Mart Corp. Colgate-Palmolive Co. MATERIALS — 2.55% Barrick Gold Corp. AptarGroup, Inc. Monsanto Co. Praxair, Inc. Air Products and Chemicals, Inc. Vulcan Materials Co. Ecolab Inc. AK Steel Holding Corp. TELECOMMUNICATION SERVICES — 0.81% tw telecom inc.1 United States Cellular Corp.1 Telephone and Data Systems, Inc., special common shares MISCELLANEOUS — 1.63% Other common stocks in initial period of acquisition Total common stocks (cost: $14,455,318,000) Convertible securities — 0.00% CONSUMER DISCRETIONARY — 0.00% Johnson Controls, Inc. 11.50% convertible preferred 2012, units3 Total convertible securities (cost: $230,000) Principal amount Short-term securities — 7.85% ) Freddie Mac 0.17%–0.44% due 12/8/2010–5/3/2011 $ U.S. Treasury Bills 0.133%–0.195% due 2/10–5/19/2011 Jupiter Securitization Co., LLC 0.23%–0.25% due 12/1–12/14/20104 Wal-Mart Stores, Inc. 0.18%–0.19% due 12/7–12/13/20104 Fannie Mae 0.28%–0.29% due 12/30/2010–1/18/2011 Bank of America Corp. 0.27%–0.28% due 1/10–1/19/2011 General Electric Co. 0.22% due 12/1/2010 NetJets Inc. 0.19%–0.20% due 12/3–12/21/20104 Merck & Co. Inc. 0.20%–0.21% due 12/7–12/17/20104 Procter & Gamble International Funding S.C.A. 0.19% due 12/6/20104 Procter & Gamble Co. 0.26% due 12/2/20104 Federal Home Loan Bank 0.165% due 2/4/2011 Straight-A Funding LLC 0.25% due 2/18/20114 Hewlett-Packard Co. 0.19% due 12/10/20104 Total short-term securities (cost: $1,611,929,000) Total investment securities (cost: $16,067,477,000) $ Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 3Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $814,000, which represented less than .01% of the net assets of the fund. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $619,837,000, which represented 3.02% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the ninemonths ended November 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 11/30/2010(000
